Citation Nr: 0736221	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
claims for service connection for bursted ear drums with 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from December 1939 to June 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In November 2007, the Board granted the veteran's motion to 
advance his case on the docket because of his age.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In December 1993, the RO denied the veteran's claims for 
service connection for bursted ear drums with hearing loss 
and tinnitus; and although informed of that decision and of 
his procedural and appellate rights, he did not perfect a 
timely appeal.

2.  The additional evidence received since that December 1993 
decision does not relate to an unestablished fact necessary 
to substantiate these claims, is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating 
these claims.




CONCLUSIONS OF LAW

1.  The RO's December 1993 rating decision denying the 
veteran's claims for service connection for bursted ear drums 
with hearing loss and tinnitus is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
20.1103 (2007).

2.  New and material evidence has not been submitted since 
that December 1993 decision to reopen these claims.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  To the extent possible, this notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The Court also indicated in Pelegrini II, however, that where 
for whatever reason VCAA notice was not provided prior to 
initially adjudicating the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
VCAA content-complying notice, followed by readjudication of 
his claim, such that he is given proper due process.  In 
other words, he still is given a meaningful opportunity to 
participate effectively in the processing of his claim.  
Concerning this, the Federal Circuit Court has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective responsibilities for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

That is to say, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.

In this case, the notice letter provided to the appellant in 
July 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
element required to establish service connection that was 
found insufficient in the previous denial.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and examination reports and the veteran has submitted 
his written communications.  He was also afforded a VA 
medical examination in February 2006.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

In this regard, it is noted that the veteran's service 
medical records (SMRs) have not been obtained and are not 
available for review because this is a fire-related case, 
meaning at least a portion of his service medical records 
presumably were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, a 
military records repository.  In a situation such as this, 
where at least a portion of the service medical records are 
not available for consideration, in addition to the duties 
imposed by the VCAA, VA's duty to assist is heightened and 
includes an obligation to search for alternative forms of 
records which might support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit-of-the-doubt rule in cases where records 
are presumed destroyed while in the possession of the 
government.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Here, the RO requested records from alternate sources, such 
as the United States Army and Joint Services, the 
Fayetteville, Arkansas, VA Medical Center, and a private 
physician who examined the veteran in 1973.  Unfortunately no 
additional service medical records or private examination 
reports were obtained.  The private physician responded that 
records were kept only for 10 years.  In October 1993, 
the United States Army and Joint Services Environmental 
Support Group (ESG) provided a copy of the Operations Report 
for the veteran's unit in July 1943 in connection with the 
time period of his alleged injury.  In August 2006, the RO 
made a finding of the unavailability of additional service 
medical records pertaining to him.  It was noted that all 
efforts to obtain such evidence had been exhausted, and that 
further efforts would be futile.

In addition to the above, the RO provided the veteran 
specific notice of the various types of information and 
evidence that might aid his claims and what the evidence must 
show to establish service connection.  However, he has not 
supplied or identified any additional relevant records.  Nor 
has he submitted any medical or other evidence showing the 
presence of hearing loss or tinnitus prior to 1992, 
approximately 47 years after his discharge from active duty 
service.  In the absence of such assistance from him, no 
further development can be conducted, and even the heightened 
duty present in cases, as here, where records were destroyed 
by the fire at the NPRC has been met.  See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).



Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist him in the 
development of his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

In July 1993, the RO noted there was no independent evidence 
of record showing the veteran had sustained bursted ear drums 
and hearing loss with tinnitus in service and, therefore, 
denied his claims for service connection for these disorders.  
In December 1993, the RO noted that evidence received from 
the Department of the Army Environmental Support Group did 
not confirm his participation in the event alleged to have 
resulted in his ear injury and did not corroborate his duties 
or alleged injuries.  Thus, the RO confirmed the prior denial 
of service connection for hearing loss and tinnitus due to 
bursted ear drums.  The veteran did not perfect a timely 
appeal of those 1993 determinations.  38 C.F.R. § 20.200.  
Thus, those decisions are final and binding on him based on 
the evidence then of record and are not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence added to the record since the December 1993 
rating decision with respect to hearing loss and tinnitus due 
to bursted ear drums consist of post-service VA treatment 
reports, a February 2006 report of a VA audio examination, 
and the veteran's written communications.  

The post-service medical records reflect the veteran has 
continued to seek treatment for impaired hearing and 
tinnitus.

The February 2006 report of the VA audio examination includes 
the opinion that, based on a review of the veteran's claims 
file to include his history of military noise exposure, the 
examiner could not resolve the question of whether the 
veteran's hearing loss and tinnitus are related to the noise 
exposure in service without resorting to mere speculation.  
The examiner provided the following explanation for this 
opinion:

Comparison of the 1991 and current hearing tests 
show a progressive bilateral loss more likely than 
[not] due to multifactors of which age and possible 
noise are two.  

The hearing loss documented in 1991 at age 71 would 
not be unusual for a person with years of post 
service occupational noise exposure as well as 
other factors.  

There is no indication of middle ear dysfunction 
that could be interpreted as supporting a claim of 
ruptured tympanic membranes secondary to noise 
acoustic trauma.  

There is simply insufficient documentation to 
resolve the issue of tinnitus and hearing loss 
without resorting to speculation.  

In this regard, the Board observes that entitlement to 
service connection may not be based on speculation or remote 
possibility.  Opinions noting that "it is possible" that 
the veteran's condition may be related to service or have 
undergone a permanent worsening are insufficient to form a 
basis for a grant of service connection.  38 C.F.R. § 3.102; 
see, e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant "might 
be" related to exposure to Agent Orange found speculative 
when physician also indicated that "it is just as likely 
that they could have another cause"), aff'd 217 F.3d 854 
(Fed. Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
"may have" contributed to his ultimate demise too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause of death claim).

The written communications by and on behalf of the veteran 
include the argument that his claims for service connection 
for bilateral hearing loss and tinnitus should be granted on 
the basis of his combat service.  

In this regard, it is noted that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection, if the evidence is consistent with the 
circumstances, conditions, or hardship of such service even 
if there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
This combat exception, however, does not obviate the need for 
evidence of a medical nexus between a current disability and 
military service.  Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).



Given the state of the evidence, the combat exception is of 
no benefit to the veteran, either to show that he manifested 
hearing loss or tinnitus or to place the evidence in relative 
equipoise.  While it is certainly well within reason to infer 
that he experienced considerable acoustic trauma during his 
World War II service in July 1943 in Sicily, the combat 
exception does not convert his lay assessment or opinion into 
competent evidence of any medical condition he may have 
developed or manifested at the time or as a result of that 
time.

Lay persons may relate symptoms they observed, but they may 
not render an opinion on matters which require medical 
knowledge, such as the underlying condition which is causing 
the symptoms observed.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Indeed, in the Routen decision, the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Insofar as the post-service treatment records note the 
veteran's history of hearing loss and tinnitus since his 
military noise exposure, these notations are a mere 
transcription of his statements.  These treatment reports do 
not constitute evidence of him having sustained hearing loss 
and tinnitus during his period of active duty service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence". 
. . and cannot enjoy the presumption of truthfulness accorded 
by Justus v. Principi, 3 Vet. App. 510, 513 (1992)).



Upon consideration of the foregoing, the Board finds that, 
overall, both the service and post-service records provide 
evidence against this claim as they indicate the veteran's 
hearing loss and tinnitus were not present in service or 
related to an injury in service and that they were not 
initially manifested until approximately 47 years after 
service.  The veteran's arguments to the contrary are 
essentially a mere reiteration of the arguments he made 
before the RO previously denied his claims in 1993.  So this 
is not new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

It is important for the veteran to understand that even if 
these claims were reopened, the medical evidence, as a whole, 
provides evidence against them, indicating his conditions 
began many years after his military service with no 
association to his service.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply, and the veteran's petition to 
reopen his claims must be denied.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been received, the claims 
for service connection for bursted ear drums with hearing 
loss and tinnitus are not reopened and the appeal is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


